Order filed March 8, 2018.




                                              In The

                           Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-16-00470-CR
                                         ____________

                             TAD JEREMY COSTIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee


                          On Appeal from the 228th District Court
                                  Harris County, Texas
                              Trial Court Cause No. 1501811

                                          ORDER

      The clerk’s record was filed July 20, 2016. Our review has determined that a relevant item
has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The State’s brief
acknowledges there is no written motion to suppress in the appellate record. The reporter’s record
reflects a written motion to suppress was filed “under the old cause numbers.” The record does
not contain appellant’s motion to suppress.

      Accordingly, the Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 16, 2018, containing any Motion to Suppress filed by appellant.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                PER CURIAM